Citation Nr: 9908548	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  93-00 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


REMAND

The veteran had active service from April 1965 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO).  In connection with the 
veteran's appeal, the Board obtained the opinion of an 
independent medical specialist in regard to the nature and 
etiology of the veteran's back problems.  The Board received 
the requested opinion in December 1998 and provided the 
representative with a copy of the opinion, advising him of 
the right to submit additional evidence and argument in 
response and that any pertinent evidence submitted directly 
to the Board would have to be referred to the RO for review 
and preparation of a supplemental statement of the case, 
unless he waived that procedural right.  See 
38 C.F.R. § 20.1304(c) (1998).  

The veteran responded by submitting to the Board an opinion 
by a private physician, dated in December 1998.  As pointed 
out by his representative in the hearing presentation dated 
in January 1999, the veteran specifically declined to waive 
his procedural right to initial RO consideration of the 
additionally submitted medical statement.  Thus, this claim 
must be returned to the RO for consideration of the evidence 
submitted directly to the Board and, if the claim remains 
denied, preparation of an updated supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


